Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Keating on 05/26/2021.
The application has been amended as follows: 
Claim 18, lines 10-11 recites “a sidewall” which is amended to “the sidewall”. 

Reasons for Allowance
Claims 18-28, 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 18, the closest prior art is US 2016/0089499 to Okuda.  Okuda teaches a plunger (Fig. 2), comprising a plunger rod (4) for driving a bung (3) through the syringe barrel, the plunger comprising: a bung (Fig. 4) including a recess, a thread, and a track portion; the plunger rod including a bung fixing (Fig. 6, element 43) comprising first and second laterally extending lugs (Fig. 6, element 44) with laterally extending engagement surfaces; the lugs configured to engage a corresponding point on the track portion of the thread of the bung (Fig. 8).  Okuda does not expressly teaches wherein each lug is configured to cross the thread by overcoming the thread on relative rotation between the plunger rod and the bung under a force applied by a user, such that the thread engagement surface of each lug engages the corresponding point of the track portion every full rotation 
Regarding Claim 35, the closest prior art is on this is US 2016/0089499 to Okuda and U.S. Patent No. 5,980,487 to Jones.  Jones teaches a plunger rod (Fig. 1, element 11) for use in a syringe barrel, wherein a keyed portion of the plunger rod has a non-circular cross section configured to engage a corresponding keyed aperture (described in Col. 5, lines 30-36; plunger rod 11 with a keyed portion [flanges 16,17,18,19] with a non-circular cross section configured to engage a keyed aperture [the opening of the syringe barrel, at the top of the barrel has guides 20-23 which are the keyed portions of the keyed aperture; col. 4, lines 48-57]) to prevent rotation of the plunger rod.  However, Jones does not teach the plunger rod having lugs wherein the lugs are positions such that the thread engagement surfaces of the lugs engage a track portion of a thread of a bung when the cross section of the plunger rod is aligned with the keyed aperture.  This feature cannot be found in the prior art or rendered obvious in combination with the other claimed features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783